Case 1:20-cr-00126-LTS Document 154 Filed 03/11/21 Page 1lof1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

em fee rem at een fe feet ieee SU oe yk x
UNITED STATES OF AMERICA :
-against- : ORDER
Malik Holloway 19-CR-897 (ALC)/20-CR-126 (LTS)
: Docket #
x

Andrew L. Carter, Jr.

Judge's Name

DISTRICT JUDGE:

The C.J.A. attorney assigned to this case
Richard Ma
is hereby ordered substituted
Attorney's Name .
and the representation of the defendant in the above captioned

Scott B. Tulman 3/9/21

Matter is assigned to , NUNC-PRO-TUNC .

Attorney's Name

UNITED STATES DISTRICT JUDGE

3/11/21
Dated: New York, Naw York

 

 
